The Court.
— Rules five and six of this court provide specifically how transcripts on appeal to this court shall be arranged and printed, and in rule six it is said: “The chronological arrangement of the several parts of the transcript, and a strict compliance with the other requirements of this rule, will be exacted of the appellant' or party filing the record here in all cases by the court, whether objection by the opposite party be made or not; and for any failure or neglect in these respects, which is found to obstruct the examination of the record, the appeal may be dismissed.”
It has become quite common for attorneys to overlook or evade these rules, and for this reason the court finds it necessary to bring the matter to their attention.
The case before us presents a flagrant disregard of the *613rules referred to, and we might properly dismiss the appeal, but we prefer to give counsel an opportunity to correct the error, if they desire to do so.
It is ordered that the submission of the case be set aside; that the transcript on file be stricken out; that the appellant be allowed thirty days within which to print and file a transcript conforming to the rules of the court, the cost of which shall be borne by him, and not taxed as costs; and that upon failure to comply with this order, that the appeal be dismissed.